Citation Nr: 1045332	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-02 189	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1983.

This appeal to the Board of Veterans Appeals (Board) arises from 
a November 2004 rating action that denied service connection for 
a bilateral hand disability.

In April 2010, the Veteran and a friend testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

In May 2010, the veteran's representative raised the issues of 
service connection for an acquired psychiatric disorder, 
bilateral knee, ankle, and foot disorders, a back disability, a 
sinus disorder, chronic obstructive pulmonary disease, upper and 
lower extremity arthritis, and hypertensive vascular disease.  
These issues have not been adjudicated by the RO, and therefore 
the Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

The issue of service connection for a right hand disability is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a left hand 
disability on appeal has been accomplished.

2.  A left hand disability, carpal tunnel syndrome, was first 
shown present many years following separation from service, and 
the competent evidence establishes no nexus between such current 
disability and the veteran's military service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for service connection for a left hand disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.       § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim for service connection for a 
left hand disability on appeal has been accomplished.

A September 2004 pre-rating RO letter informed the appellant and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury or 
disease that began in or was made worse by his military service, 
or that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to respond.  
The Board thus finds that the claimant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA would 
make reasonable efforts to help the appellant get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and the type of evidence that it would make reasonable 
efforts to get.  The Board thus finds that the September 2004 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the September 2004 
document fully meeting the VCAA's notice requirements was 
furnished to the appellant before the November 2004 rating action 
on appeal.  
   
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a 
service connection claim (veteran status, the existence of a 
disability, a connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the Board finds that the 
appellant was furnished notice of the latter requirements in a 
June 2008 RO letter.

Additionally, the Board finds that all necessary development on 
the claim for service connection for a left hand disability 
currently under consideration has been accomplished.  The RO, on 
its own initiative, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary to 
substantiate his claim, to include obtaining all available 
service medical records and post-service VA and private medical 
records through 2008.  A copy of the February 2005 Social 
Security Administration decision granting the Veteran disability 
benefits, together with the medical records underlying that 
determination, and a transcript of the April 2010 Board hearing 
testimony have been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
claimant has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.
 
Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim for 
service connection for a left hand disability on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1110, 1131.  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the appellant contends that his left hand 
disability is a result of injury during the course of his 
military duties as a mechanic, working on wheeled vehicles and 
generators, and that he was treated for frostbite of the hands in 
1979.  He gave testimony to this effect at the April 2010 Board 
hearing.    

However, the record presents no basis for service connection for 
any left hand disability in this case.  A review of the service 
medical records was negative for complaints, findings, or 
diagnoses of any left hand injury or disability, or evidence of 
frostbite affecting the left hand.  

Post service, March 1987 and February 1990 examinations for 
Reserve service showed normal upper extremities.  On May 2003 
examination by M. P., M.D., upper extremity motor strength was 
5/5, hand and finger movements and sensation were within normal 
limits, and there was full range of motion of all joints.

The first objective demonstration of a left hand disability was 
the pain and numbness of which the Veteran complained on June 
2004 VA outpatient examination, diagnosed as carpal tunnel 
syndrome (CTS) following electromyographic (EMG) testing in 
August 2004, over 21 years post service.  However, there was no 
history or medical opinion linking the CTS to military service or 
any incident thereof.  In October 2004, the Veteran was seen with 
a 3-week history of having cut his left hand with a razor.  
Examination showed a palmar laceration on the ulnar mid-palm.  

Several subsequent VA medical records from 2005 to 2008 show 
continuing treatment and evaluation of the appellant for left 
hand CTS, but there was no history or medical opinion relating 
any such disability to military service or any incident thereof.

The aforementioned evidence reveals that the appellant's left 
hand CTS was first objectively demonstrated over 21 years post 
service, and that the competent and persuasive evidence 
establishes no nexus between such disorder and his military 
service.  The record contains no persuasive evidence of a nexus 
between any current left hand disability and the veteran's active 
military service or claimed injury or frostbite therein.  In the 
absence of competent and persuasive (medical) evidence 
establishing a nexus between the left hand disability first 
manifested many years post service and the appellant's military 
service or any incident thereof, the Board finds no basis upon 
which to grant service connection therefor.  

The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions and testimony; however, such do not 
provide any basis for allowance of the claim.  While the 
appellant may believe that he has a left hand disability that is 
related to his military service, there is no medical support for 
such contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own left hand symptoms.  However, medical 
questions of diagnosis and etiology are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layman without the appropriate medical 
training or expertise, the appellant is not competent to render a 
medical opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge); Layno, 6 Vet. App. at 469-70.  

In this case, the Board finds that the veteran's statements and 
testimony regarding the history of the inservice onset of his 
left hand disability are not credible.  He has contended that his 
left hand disability is a result of injury during the course of 
his military duties as a mechanic, and treatment for frostbite of 
the hands in 1979, but, as noted above, the service medical 
records are negative for complaints, findings, or diagnoses of 
any left hand injury or frostbite, and he claimed no such 
disability from injury or frostbite in his original post-service 
September 1983 claim for VA disability compensation, or in a 
subsequent October 1999 claim.  Moreover, the upper extremities 
including the left hand were found to be normal on several post-
service examinations in March 1987, February 1990, and May 2003.  
When left hand CTS was first diagnosed in 2004, over 21 years 
post service, there was no history or medical opinion relating 
such disability to military service or claimed injury or 
frostbite therein, and several subsequent VA medical records from 
2005 to 2008 showing continuing treatment and evaluation of the 
appellant for left hand CTS were similarly negative for any 
history or medical opinion relating such disability to military 
service or any incident thereof.  The only left hand injury 
documented by the record was the palmar laceration on the ulnar 
mid-palm noted over 21 years post-service on October 2004 VA 
examination, with the veteran's 3-week history of having cut his 
left hand with a razor.  
    
Given the contradictory contemporaneous medical evidence and the 
appellant's claims history, the Board, as fact finder with 
authority to place probative weight on certain aspects of the 
record that it finds persuasive, finds that the Veteran is not 
credible to the extent that he claims an inservice onset of his 
left hand disability.  Caluza v. Brown, 7 Vet. App. 498, 510-11 
(credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of witness testimony).   

Under these circumstances, the Board concludes that service 
connection for a left hand disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a left hand disability is denied.


REMAND

The VCAA includes enhanced duties to notify and assist claimants.  
Considering the record in light of the duties imposed thereby, 
the Board finds that all notice and development action needed to 
fairly adjudicate the claim for service connection for a right 
hand disability on appeal has not been accomplished.  

The Veteran contends that his right hand disability is a result 
of injury during the course of his military duties as a mechanic, 
working on wheeled vehicles and generators, and that he was 
treated for frostbite of the hand in 1979.  

The service medical records show that the Veteran was seen in 
August 1982 for complaints of right hand pain at the carpal 
metacarpal area 1 week post trauma.  X-rays were normal.  The 
assessment was mild tendon strain.

Post service, the Veteran was seen in the VA outpatient clinic in 
June 2004 with a 1-week history of bilateral hand pain and 
numbness that was felt to be consistent with CTS.  Following EMG 
testing in August, bilateral CTS was diagnosed.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, 20 Vet. App. at 83.  To 
trigger the VA's duty to provide a medical examination, the 
evidence need only indicate that symptoms of a disability may be 
associated with a veteran's active service.  Duenas v. Principi, 
18 Vet. App.  512, 517-18 (2004).

In McLendon, 20 Vet. App. at 84, the Court held that the evidence 
of record needs only to indicate that an inservice injury may be 
associated with a current condition to satisfy the test as to 
whether the VA needs to procure a medical opinion on the 
question.  Where the record does not adequately reveal the 
current state of a disability, the fulfillment of the duty to 
assist includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If 
an examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown,  8 Vet. App. 417, 422 (1995).  

Under the circumstances, and considering the veteran's 
representative's suggestion at the April 2010 Board hearing, the 
Board finds that the Veteran should be afforded a VA examination 
to determine the etiology of his right hand CTS and its 
relationship, if any, to military service and any incident 
thereof, to include claimed injury and frostbite therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
the Board finds that the complete records of all treatment and 
evaluation of the veteran's CTS at the Chicago, Illinois VA 
Medical Center (VAMC) from September 2008 to the present time 
should be obtained and associated with the claims folder.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the records 
are received or notification is provided that further efforts to 
obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed 
by the VCAA are met, this case is hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's CTS at the 
Chicago, Illinois VAMC from September 2008 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the etiology of 
his current right hand CTS and its 
relationship, if any, to any incident of 
military service, including claimed injury 
and frostbite therein.  The entire claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The physician should review the service and 
post-service medical records and render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or whether it 
is not at least as likely as not (i.e., 
there is less than a 50% probability) that 
any current right hand CTS had its onset in 
military service, or is otherwise related 
to any incident thereof, including claimed 
injury and frostbite therein.  

In reaching this opinion, the doctor should 
review and address the Veteran's August 
1982 service medical records, post-service 
March 1987 and February 1990 military 
examination reports, Dr. M. P.'s May 2003 
examination report, and June and August 
2004 VA evaluation and EMG reports.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
7.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


